DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are presented for examination.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2021 has been entered.
 
Response to Amendment
Applicant’s amendment has overcome many, but not all, of the objections to the specification, drawings, and claims given in the last Office Actions, as well as many, but not all, of the rejections to the claims given under 35 USC § 112(b).  To the extent that an objection or rejection appears in the previous Office Action(s) but not this Office Action, that objection or rejection is withdrawn.  To the extent that is appears both in a previous Office Action(s) and this Office Action, the objection or rejection is maintained.

Specification
The disclosure is objected to because of the following informalities:
In paragraph 116, “data 724 that includes” should be “data 724 that include”.  Examiner notes that “data” is the plural of “datum” and that verbs used in connection with “data” should be in the plural form.  The specification contains numerous instances of “data” being used as 
In Figure 7, arrow 732 points from the hosted cognitive platform to the private cognitive platform; this is inconsistent with paragraph 114’s statement that “data stored in the repositories of application data … and private data [depicted as being part of the private network and not the hosted cognitive cloud] … [are] provided 732 to the private cognitive platform … (emphasis added).”
In paragraph 24 and in multiple other paragraphs, it is stated that operations are described “in greater detail” without describing them in any more detail than is present in the paragraph itself.  Examiner recommends that the use of the phrase “described in greater detail” be limited only to those situations in which Applicant is providing a broad overview of a concept in one paragraph and reserves other paragraphs for a more detailed description.
Appropriate correction is required.
The abstract of the disclosure is objected to because “comprising” (two instances) should be “comprising.”  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “graph query engine”, “sourcing agents”, “destination agents”, and “cognitive engine” in claim 1; and “enrichment component” in claim 6.
All such engines/agents/components are being construed as software running on a processor and stored on a computer-readable storage medium.  See paragraph 15.  For further analysis, see claim objections and rejections under 35 USC § 112(b) infra.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations “graph query engine”, “sourcing agents”, “destination agents”, “cognitive engine,” and “enrichment component” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions.
Regarding the “graph query engine,” the claim indicates that the engine’s functions are to “receive data from a plurality of data sources” and “bridge … queries into [a] cognitive graph”.  Paragraph 123 indicates that the graph query engine “processes the user query to generate a graph query” that “is then used to query the cognitive graph”.  Paragraph 57 indicates that “various natural language processing [techniques] (NLP), familiar to skilled practitioners of the art” are used to process the queries.  Paragraph 78 indicates that a “bridging agent” is used to bridge the queries.  However, the specification contains no discussion of how the “bridging agent” accomplishes the “bridging,” nor does it specify what “natural language processing” techniques are used, let alone delineate an algorithm for “bridg[ing] the queries into the cognitive graph”.
Regarding the “sourcing agents,” the claim indicates that the function of the agents is to “sourc[e] multi-site, multi-structured data streams”.  Paragraph 69 indicates that “the sourcing agents 318 may include a batch upload 414 agent, an API connectors 415 agent, a real-time streams 416 agent, a Structured Query Language (SQL)/Not Only SQL (NoSQL) databases 417 agent, a message engines 418 agent, and one or more custom sourcing 420 agents.”  However, giving a laundry list of possible types of sourcing agents is different from indicating how the sourcing agents accomplish the claimed function of “sourcing … data streams.”  As far as Examiner can tell, nothing in the specification indicates meaningfully how the “sourcing” takes place.

Regarding the “cognitive engine,” the claim indicates that the functions of the engine are to “generat[e], access[], and updat[e] the cognitive graph”.  Paragraph 96 substantially repeats this function twice.  Paragraphs 56-57 indicate that the cognitive engine comprises a dataset engine, a graph query engine, an insight/learning engine, and foundation components.  Though the paragraphs make general assertions that the “data [are] sourced”, “sub-graphs” are generated, “queries … [are] bridged into a cognitive graph”, etc., nowhere, as far as Examiner can tell, is it disclosed exactly what operations are involved in “generating, accessing, and updating the cognitive graph” or how they are accomplished.  The “cognitive engine” black-box is disclosed only in terms of other black boxes such as the “insight/learning engine,” “dataset engine,” etc.
Regarding the “enrichment component,” while paragraphs 75-77 provide some level of description of how data are enriched, the description is given in exemplary terms only.  For example, paragraph 76 states:
In certain embodiments, these managed streams are provided to the enrichment 423 component, which performs data enrichment operations familiar to those of skill in the art. As an example, a data stream may be sourced from Associated Press ® by a sourcing agent 318 and provided to the dataset engine 322. The pipelines 422 component receives the data stream and routes it to the enrichment 423 component, which then enriches the data stream by performing sentiment analysis, geotagging, and entity detection operations to generate an enriched data stream…. To further the preceding example, the Associated Press ® data stream may be filtered by a-22- Attorney Docket No.: CogSc-14-007.2predetermined geography attribute to generate an enriched data stream.

Because of the exemplary terminology, however, an ordinary artisan would not know whether, for instance, sentiment analysis, geotagging, and entity detection are required by the claim.  Nor would an ordinary artisan know whether filtration by a predetermined geography attribute is required by the claim.

Applicant may:
(a)        Amend the claim so that the claim limitations will no longer be interpreted as limitations under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the functions recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the functions so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed functions, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed functions and clearly links or associates the structure, material, or acts to the claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed functions. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2-7 are rejected for dependency on claim 1.

Claim Rejections - 35 USC § 102
Claims 1-2 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sukumar et al. (US 20140156591) (“Sukumar”).
Regarding claim 1, Sukumar discloses “[a] method for providing cognitive insights via a cognitive information processing system environment, the cognitive information processing system environment comprising a cognitive inference and learning system executing on a hardware processor of an information processing system (all or parts of a unified data integration system may be executed through one or more programs executed by one or more microprocessors, signal processors, or application specific integrated circuits – Sukumar, paragraph 54), the cognitive inference and learning system comprising a cognitive platform (unified data integration system [cognitive inference and learning system] may generate schema-level hypotheses that make content connections between previously unknown data sources; acceptance or rejections of the hypotheses may occur automatically based on pre-programmed rules or through machine learning – Sukumar, paragraph 22), the method comprising: 
receiving data from a plurality of data sources (computer-implemented method integrates data from remote disparate data sources – Sukumar, abstract; unified data integration system may extract schema, table, and field structures from databases hosted in private [data source 1], commercial, and open source databases [data source 2] – id. at paragraph 15);
performing cognitive computing operations via the cognitive inference and learning system, the cognitive computing operations comprising at least one of performing a spatial navigation operation, a machine vision operation and a pattern recognition operation on at least some of the data from the plurality of data sources (unified data integration system may generate schema-level hypotheses that make content connections between previously unknown data sources; the acceptance or rejection of the hypotheses may occur automatically through machine learning [pattern recognition operation] executed by alternative unified data integration systems that analyze and record analysts’ prior acceptance and/or rejections and programming – Sukumar, paragraph 22), the cognitive inference and learning system comprising a cognitive platform, the cognitive platform comprising 
1 the graph query engine coupled to receive data from a plurality of data sources (computer-implemented method integrates data from remote disparate data sources – Sukumar, abstract; unified data integration system may extract schema, table, and field structures from databases hosted in private [proprietary data source in a proprietary data repository], commercial, and open source databases [public data source in a public data repository] and graphically display relationship links for interactive visual exploration – id. at paragraph 15; see also Fig. 3 [showing that the data are visualized in the form of a graph]);
a plurality of sourcing agents, the plurality of sourcing agents sourcing multi-site, multi-structured data streams (unified data integration system may [through sourcing agents] extract schema, table and field structures [i.e. multiple structures] from databases hosted in private, commercial, and open-source databases [at multiple sites] – Sukumar, paragraph 15); and[]
a plurality of destination agents, the plurality of destination agents publishing cognitive insights to a consumer of cognitive insight data (unified data integration system may graphically display [publish, by a first agent] relationship links for interactive visual exploration by an analyst [consumer]; system may also capture, share, and publish [by a second agent] collaborative discussions about the data and meta-data – Sukumar, paragraph 15); and
a cognitive graph (Sukumar, Figs. 2-3), the cognitive engine generating, accessing and updating the cognitive graph (unified data integration system may show clusters of data elements organized in tables, as well as how tables are organized in a database; a visual impression characteristic such as red circular dots on a graph may indicate the hits of the metadata search on a display; analyst may prune through a list of visual representations of potential fields [so the system generates and accesses the visual representation/graph] – Sukumar, paragraph 20, Fig. 2; graph representation of database and its associations may be updated after analysts conduct their analysis – id. at paragraph 25), the graph query engine receiving and processing queries (database structures may support a database sublanguage that may be used for querying, updating, and managing data stored in a local or remote distributed memory or database – Sukumar, paragraph 16) and bridging the queries into the cognitive graph, the cognitive graph being derived from the plurality of data sources (analyst may search for an object “unit_cost” to associate the “unit_cost” field with a “total_cost” field for selected products; system may identify both elements in different databases hosted by two different assets, and a visual impression characteristic marked on a graph is automatically generated – Sukumar, paragraph 21 [Examiner interprets the term “bridging” to encompass any action of querying the graph data structure and receiving a response; compare specification paragraphs 78-82]; see also Fig. 3 [graph contains, inter alia, Database B and Database Z]), the cognitive graph enabling the cognitive inference and learning system to render cognitive insights (upon searching for “unit_cost” to associate it with a “total_cost” field for selected products, a visual impression characteristic or line marked on the graph is automatically generated that identifies both elements in different databases, with a “Product_ID” field being a key that associates that “unit_cost” and “total_cost” field across the databases – Sukumar, paragraph 21; see also Fig. 3 [Examiner interprets a “cognitive insight” as any machine-generated extrapolation from data not immediately evident from looking at the data themselves; compare, e.g., specification paragraphs 46-47]), the cognitive insights being based on factual knowledge which is based on observation (upon searching for “unit_cost” to associate it with a “total_cost” field for selected products, a visual impression characteristic or line marked on the graph is automatically generated that identifies both elements in different databases, with a “Product_ID” field being a key that associates that “unit_cost” and “total_cost” field across the databases – Sukumar, paragraph 21 [note that the cognitive insight that links “unit_cost” and “total-_cost” across the databases are based on observations of facts about unit costs and total costs]); [and]
providing the cognitive insights to a destination, the destination comprising a cognitive application, the cognitive application enabling a user to interact with the cognitive insights (to generate a discovery result, an analyst may integrate three databases labeled “Database:P,” “Database:N,” and “Database:T”; the unified data integration system automatically generates link hypotheses between potential field elements based on a match by field name, data type, etc.; unified data integration system automatically extracts elements potentially linkable across databases, creates those potential links [cognitive insights], and visually represents those links on a display [in a cognitive application at a destination] for an analyst; schema-level hypothesis generation functionality within the unified data integration system enables the analyst to build a virtual schema based on metadata and data-level matches [i.e., interact with the cognitive insights] – Sukumar, paragraphs 24-25; see also Fig. 4).”

Regarding claim 2, Sukumar discloses “supporting natural language queries (without knowing the various database structures or knowing the locations or addresses of elements, an analyst may search for the word “cost” thereby listing data elements related to cost that may be aggregated through resource locators – Sukumar, paragraph 19).”  

Regarding claim 6, Sukumar discloses that “the cognitive engine comprises an enrichment component, the enrichment component enriching the data from the plurality of data sources (metadata dictionary may store information about content, its format, relationships to other content, schemas, file specifications, locations, programs that may access the content, etc.; the metadata dictionary or repository may comprise a virtual warehouse that serves data sources across remote and local data assets of interest – Sukumar, paragraph 17 [so the metadata dictionary enriches the data about content with data detailing their relationship to other content; for purposes of examination, an “enrichment agent” will be construed as any computer program that supplements data with further data about the data; compare specification paragraphs 75-77]).”

Regarding claim 7, Sukumar discloses that “the graph query engine comprises a bridging component (analyst may search for an object “unit_cost” to associate the “unit_cost” field with a “total_cost” field for selected products; system may identify both elements in different databases hosted by two different assets, and a visual impression characteristic marked on a graph is automatically generated – Sukumar, paragraph 21 [Examiner interprets the term “bridging component” to encompass any computer program that queries the graph data structure and receives a response; compare specification paragraphs 78-82]; see also Fig. 3 [graph contains, inter alia, Database B and Database Z linked with thick lines that connect the “Total_cost” and “Unit_cost” attributes]).”2

Claim Rejections - 35 USC § 103
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sukumar in view of Baclawski (US 20030120681) (“Baclawski”).
Regarding claim 3, Sukumar does not appear to disclose explicitly the further limitations of the claim.  However, Baclawski discloses “converting processed queries into a form for querying, the form for querying enabling querying of a target cognitive graph (query or information source passes through a knowledge extractor that creates a knowledge representation that is implemented by a graph structure called a “keynet”; keynet graph structure can be converted into a graph structure view by means of a graphic converter – Baclawski, paragraphs 41-45; see also Fig. 1; the graph structures of the information sources [target graphs] can then be matched to the graph structure of the query by graph structure matching – id. at paragraph 47).”
Sukumar and Baclawski both relate to the querying of graph data structures and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sukumar to reformat queries into a graph form so that they may be compared against a target graph, as disclosed by Baclawski, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would enable a human searcher to classify information sources in order of their relevance to the query.  See Baclawski, paragraph 47.

Regarding claim 4, Sukumar does not appear to disclose explicitly the further limitations of the claim.  However, Baclawski discloses “bridging a translated query to the cognitive graph and providing domain-specific responses (new query is received, and a determination is made whether the query is acceptable for use with a knowledge extractor, and the query may be reformatted [translated] to make it compatible with the search engine; knowledge representations are produced by a retrieval engine, which are presented [bridged] to a graph matching processor, which organizes the collection of representations by their relevance to a human searcher – Baclawski, paragraphs 47-53; domain-specific knowledge may be used to classify the data objects [so that the graph results may be domain-specific] – id. at paragraph 42).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sukumar to translate a query so that it may be compared against a cognitive graph to receive domain-specific responses, as disclosed by Baclawski, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would enable a human searcher to classify information sources in order of their relevance to the query.  See Baclawski, paragraph 47.

Regarding claim 5, Sukumar does not appear to disclose explicitly the further limitations of the claim.  However, Baclawski discloses “interpreting requests and user context (query or information source is converted [interpreted] to a graph structure that can be visually displayed by passing it through a knowledge extractor that employs an ontology to assist in the knowledge extraction process – Baclawski, paragraph 41; ontology models knowledge within a particular domain [and so can assist in understanding user context] – id. at paragraph 10) and mapping the requests and user context to a node and line within the cognitive graph (graph structure corresponding to query knowledge representation is selected, and the graph structure of the information source is examined to determine whether the same vertex [node] appears in the information source graph structure; if so, information identifying the selected vertex and the corresponding information source vertex are placed into a candidate group of vertices; edges [lines] that appear in query graph are compared to edges that appear in the information source graph, and if the edges match, the vertex is placed in an intersection group – Baclawski, Figs. 4A-B, paragraphs 58-62).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sukumar to map queries to specific nodes and lines in the graph of an information source, as disclosed by Baclawski, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would result in the creation of subgraph structures that match the query graph structure and are more easily digestible by human analysts.  See Baclawski, paragraphs 57, 62.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,445,317 (“reference patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because, other than a difference in statutory category, the limitations of the relevant claims of the instant application can all be found in the reference patent.  A comparison chart of the claims follows.
Instant Application
Reference Patent # 10,445,317

receiving data from a plurality of data sources; 
performing cognitive computing operations via the cognitive inference and learning system, the cognitive computing operations comprising at least one of performing a spatial navigation operation, a machine vision operation and a pattern recognition operation on at least some of the data from the plurality of data sources, the cognitive inference and learning system comprising a cognitive platform, the cognitive platform comprising 
a cognitive engine, the cognitive engine comprising a graph query engine, the graph query engine coupled to receive data from a plurality of data sources; 
a plurality of sourcing agents, the plurality of sourcing agents sourcing multi-site, multi-structured data streams; and, 

a cognitive graph, the cognitive engine generating, accessing and updating the cognitive graph, the graph query engine receiving and processing queries and bridging the queries into the cognitive graph, the cognitive graph being derived from the plurality of data sources, the cognitive graph enabling the cognitive inference and learning system to render cognitive insights, the cognitive insights being based on factual knowledge which is based on observation; and 
4providing the cognitive insights to a destination, the destination comprising a cognitive application, the cognitive application enabling a user to interact with the cognitive insights.

a cognitive inference and learning system executing on a hardware processor of an information processing system, the cognitive inference and learning system and the information processing system performing a cognitive computing function, the cognitive inference and learning system comprising a cognitive platform, the cognitive platform comprising 
a cognitive engine, the cognitive engine comprising a graph query engine, the graph query engine coupled to receive data from a plurality of data sources, 
a plurality of sourcing agents, the plurality of sourcing agents sourcing multi-site, multi-structured data streams; and, 
a plurality of destination agents, the plurality of destination agents publishing cognitive processed insights to a consumer of cognitive insight data; and, 
a cognitive graph, the cognitive engine generating, accessing and updating the cognitive graph, the graph query engine receiving and processing 
the plurality of data sources comprising at least one of a social data source stored in a social data repository, public data source stored in a public data repository, licensed data source stored in a licensed data repository and proprietary data source stored in a proprietary data repository, the cognitive computing function comprising at least one of performing a spatial navigation operation, a machine vision operation and a pattern 2recognition operation on at least some of the streams of data from the plurality of data sources, and, 
a destination, the destination receiving the cognitive insights, the destination comprising a cognitive application, the cognitive application enabling a user to interact with the cognitive 

supporting natural language queries.
2. The apparatus of claim 1, wherein the graph query engine comprises a query component, the query component supporting natural language queries.
3. The method of claim 1, further comprising: 
converting processed queries into a form for querying, the form for querying enabling querying of a target cognitive graph.
3. The apparatus of claim 1, wherein the graph query engine comprises a translate component, the translate component converting processed queries into a cognitive graph form, the cognitive graph form enabling querying of a target cognitive graph.
4. The method of claim 1, further comprising: 
bridging a translated query to the cognitive graph and providing domain-specific responses.
4. The apparatus of claim 1, wherein the graph query engine comprises a bridge component, the bridge component bridging a translated query to a cognitive graph and providing domain-specific responses.
5. The method of claim 1, further comprising: 
interpreting requests and user context and mapping the requests and user context to a node and line within the cognitive graph.
5. The apparatus of claim 1, wherein the graph query engine comprises a bridging agent, the bridging agent interpreting requests and user context and mapping the requests and user context to an appropriate node and line within the cognitive graph.


Response to Arguments
Applicant's arguments filed February 22, 2021 (“Remarks”) have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Specifically, Applicant asserts that Sukumar does not disclose “a cognitive inference and learning system [that] includes a cognitive platform;” “a cognitive engine, a plurality of sourcing agents, a plurality of destination agents and a cognitive graph;” and “the claimed details of the cognitive platform.”  Remarks at 6.  However, Applicant fails to point out with specificity how Examiner’s mapping of the claims to Sukumar is allegedly deficient or what about the claims are patentably distinct from Sukumar, choosing instead to make an unsubstantiated assertion that the claims are patentably distinct without marshaling either evidence or argument to support the assertion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7a-5:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/R.C.V./             Examiner, Art Unit 2125

/KAMRAN AFSHAR/             Supervisory Patent Examiner, Art Unit 2125                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Because the terms “cognitive inference and learning system,” “cognitive platform,” “cognitive engine,” and “graph query engine” are not explicitly defined in the specification, nor can Examiner find any evidence that they are accepted terms of art, Examiner is treating the terms in the way they are essentially disclosed: as black boxes.  Furthermore, the claim does not even indicate what the function of the “cognitive platform” is, except in terms of its sub-components.  Because Examiner can discern no meaningful structure from these “nested black boxes” that would impact the claimed functions, any software that performs the claimed functions will be deemed to read on the claim, irrespective of its organization.  See also claim interpretation under 35 USC § 112(f) supra, associated claim rejections under 35 USC § 112(b) supra, and note 2 infra.
        2 Examiner notes that the claims as currently written are replete with buzzwords that are highly open to interpretation.  An illustrative but not exhaustive list of such words and phrases is: “cognitive platform,” “cognitive insight,” “cognitive inference and learning system,” “enrichment component,” and “cognitive information processing system environment.”  Examiner recommends that Applicant either refrain from using such open-ended terminology or at least amend the claims significantly to define, in specific and technical terms, what these phrases mean without introducing new matter.  Examiner would request that Applicant provide citations to the specification to support any amendments entered.